08/23/2021



                                                                       Case Number: DA 21-0282
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 21-0282

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RYAN PATRICK SULLIVAN,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 15, 2021, to

prepare, file, and serve the Appellant's opening brief.



      Dated this 23rd day of August, 2021.




                                  Clerk of Supreme Court